Dear Mr. Farley:
You have requested the opinion of the Attorney General regarding whether a particular piece of property in Ruston, Louisiana is eligible for the homestead exemption. The property in question was occupied by the purchasers on January 1, 1995, but the purchasers ". . . were unable to close the purchase of the subject property until January 3, 1995, due to the fact that January 1 and January 2 were holidays."
This office has had the occasion to consider the issues raised by your request in Atty. Gen. Op. Nos. 93-119 and 92-856, copies of which are enclosed herewith for your convenience. Pursuant to those opinions and the authorities cited therein, it is our opinion that the eligibility for the homestead exemption for a given year, in all parishes other than Orleans, is determined as of the first day of January of that year. La. Const. Art. VII, Sec. 20(A)(1); R.S. 47:1952.
Although we empathize with the purchasers of the property in question, we have no choice but to advise that the property in question is not eligible for a tax exemption for the 1995 tax year. In accordance with the authorities referred to in the opinions enclosed herewith, a property owner who does notown, as well as occupy, a residence as of January 1 of a given tax year does not qualify for a homestead exemption for that tax year.
We hope this proves to be of assistance to you, and we remain,
Yours very truly,
                                             RICHARD P. IEYOUB Attorney General
                                         BY: _____________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General